United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1302
                                   ___________

Calvin Silva,                        *
                                     *
           Petitioner-Appellee,      *
                                     * Appeal from the United States
     v.                              * District Court for the District
                                     * of Nebraska.
Robert Houston,                      *
                                     * [UNPUBLISHED]
           Respondent-Appellant.     *
                                ___________

                             Submitted: September 25, 2008
                                Filed: November 21, 2008
                                 ___________

Before BYE, BEAM, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Robert Houston, Director of the Nebraska Department of Correctional Services,
appeals the district court’s1 decision to grant Calvin Silva’s Petition for a Writ of
Habeas Corpus under 28 U.S.C. § 2254 and to order Silva’s immediate release.
Reviewing the district court’s conclusions of law de novo and its factual findings for
clear error, Randolph v. Kenna, 276 F.3d 401, 403 (8th Cir. 2002) (standard of
review), we affirm, see 8th Cir. R. 47B.
                        ______________________________


      1
      The Honorable Joseph F. Bataillon, United States District Judge for the District
of Nebraska.